[gwczldxhgvln000001.jpg]

 

Exhibit 10.1

March 27, 2019

 

Via Hand Delivery

Melissa Burstein

 

Re: Change in title and compensation

Dear Melissa:

On behalf of Ra Medical Systems (the “Company”), I am offering you continued
employment with the Company in the position of Vice President, reporting to
Thomas Fogarty, Chief Commercial Officer. If you decide to accept this new
position, your new annual salary will be $230,000, and you will be eligible for
a bonus of up to 35% of your annual salary, based on performance.  You will not
receive a car allowance in this new role.

You will also continue to be eligible to participate in certain employee benefit
programs generally made available to similarly situated Company employees,
including, but not limited to, group health insurance and paid time off, subject
to the satisfaction of any eligibility requirements and subject to the terms of
such benefit programs. The Company will continue to pay your premiums for group
health insurance for you and your covered dependents through May 31, 2019 only.
Beginning on June 1, 2019, you will be responsible for all premiums for your
benefit plans, consistent with the terms applicable to all employees under such
plans. You should note that the Company may modify job titles and salaries, and
may modify or terminate benefits from time to time as it deems necessary or
appropriate.  

You will also be expected to abide by the Company’s rules and standards.
Additionally, you will remain subject to your At‑Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement which requires,
among other provisions, the assignment of patent and other intellectual property
rights to any invention made during your employment at the Company, and
non‑disclosure of Company proprietary information.

Please recognize that this letter sets forth your change in title and
compensation.  However, it does not constitute an employment contract for a
specified duration.  To accept the Company’s offer, please sign and date this
letter in the space provided below. This letter, along with any agreements
relating to proprietary rights between you and the Company, set forth the terms
of your employment with the Company and supersede any prior representations or
agreements including, but not limited to, your confirmatory employment letter
dated July 13, 2018, except that your Change in Control and Severance Agreement,
dated July 13, 2018 (the “Severance Agreement”) will remain in full force in
effect as it was prior to the date hereof.

[gwczldxhgvln000002.jpg]

 

--------------------------------------------------------------------------------

 

 

This letter, including, but not limited to, its at‑will employment provision,
may not be modified or amended except by a written agreement signed by the CFO
of the Company and you. This offer of continued employment will terminate if it
is not accepted, signed and returned by March 29, 2019.  If you do not accept
this offer, you will be entitled to the severance benefits for a “Qualifying
Non-CIC Termination” as specified in your Severance Agreement.

 

 

Sincerely,

 

/s/ Sue S. Bacino



Sue S. Bacino

Director Human Resources

 

 

 

Signature:

/s/ Melissa Burstein

Printed Name:

Melissa Burstein

Date:

March 29, 2019

 

 

 